Title: To Thomas Jefferson from Dugnani, 12 July 1788
From: Dugnani, Antonio
To: Jefferson, Thomas


          
            Paris July 12. 1788
          
          I think you doubly, and to the book, what you have pleas’d to send me, and to the Eagerness, with which you have writ to Havre de Grace for find the letter, what I have speak you before. When the first volume will be reprint, be very glad if you procure me a Copy. I hope so as to packet to have got my aim by your goodness. I would will to know my duty for pay him immediately. I make bold to write to you in Englisch, but you have invited my, and the fortune favours the audacious. I am for ever with Sentimens of sincere estime & attachment, My dear friend your most obedient, & Most humble servant,
          
            Dugnani A De R
          
        